Citation Nr: 0710062	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  00-02 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include whether the character of the 
veteran's discharge is a bar to the award of benefits.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from January 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That decision denied entitlement to 
service connection for the cause of the veteran's death 
because the character of the veteran's discharge was held to 
bar the award of benefits.  

The case was previously before the Board in March 2001, when 
it was remanded for adjudication of the aspect of the case 
related to the character of the veteran's discharge.  The 
requested action has been completed.  The Board now proceeds 
with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran had active military service from January 9, 
1969 to February 9, 1972. 

2.  He was originally drafted and inducted into active 
service for a period of two years. 

3.  He was discharged on November 21, 1969, for the purpose 
of immediate reenlistment for a period of three years. 

4.  The veteran had a period of being absent without leave 
(AWOL) from January 24 to February 7, 1970, a period of 15 
days.  He received nonjudicial punishment for this offense.

5.  The veteran had a period of being AWOL from September 8 
to September 9, 1970, a period of one day.  He received 
nonjudicial punishment for this offense.

6.  The veteran had a period of being AWOL from October 15 to 
November 3, 1970, a period of 19 days.  There is no 
indication in the record whether or not he received 
nonjudicial punishment for this offense.

7.  The veteran's initial two year period of obligated 
service would have expired in January 1971.  

8.  The veteran had periods of being AWOL from August 4, to 
August 27, 1971, a period of 23 days; and from September 19 
to September 24, 1971, a period of 5 days.  He was convicted 
at a Special Court Marital for these offenses and sentenced 
to 30 days of hard labor with restriction to base.  

9.  On November 12, 1971 the veteran broke restriction and 
went AWOL until January 20, 1972, a period of 69 days.  

10.  In January 1972, Court Martial proceedings were 
initiated, but a request for discharge for the good of the 
service in lieu of trial was approved and the veteran 
discharged from active service in February 1972. 

11.  But for the intervening enlistment in November 1969, the 
veteran would have been eligible for discharge under 
conditions other than dishonorable as of January 1971, the 
date of expiration of his initial two year period of 
obligated service.  

12.  The veteran died in June 1998, at the age of 49.  The 
immediate cause of death was listed as multiple myeloma.

13.  The veteran served in the Republic of Vietnam during the 
Vietnam era during the period of qualifying service.


CONCLUSIONS OF LAW

1.  The veteran may be considered to have been 
unconditionally discharged under conditions other than 
dishonorable at the time of completion of the period of his 
initial service obligation of two years in November 1971.  
Accordingly, VA benefits are payable based the period of 
active service from January 1969 to January 1971.  38 
U.S.C.A. §§ 101(18), 5107 (West 1991); 38 C.F.R. §§ 3.12, 
3.13 (2006).   

2.  A disability presumed to have been incurred in service as 
a result of exposure to Agent Orange caused the veteran's 
death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the appellant 
by resolving the character of discharge issue and granting 
entitlement to service connection for the cause of the 
veteran's death.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board has reviewed all of the evidence in the claims 
file, which includes, but is not limited to: the appellant's 
contentions; the veteran's service personnel records; and 
private medical records.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show with respect to character of the veteran's discharge 
and the claim for entitlement to service connection for the 
cause of the veteran's death.  

II.  Character of Discharge

The appellant contends that the veteran he had two periods of 
service, one of which should have terminated with an 
honorable discharge in January 1971 but for the veteran's 
reenlistment in November 1969.  It is asserted that the 
appellant's subsequent term of service which terminated with 
a discharge under conditions other than honorable on February 
9, 1972, is separate and distinct from his initial term of 
active service.  

The veteran's service records reveal that he was drafted and 
was inducted into active service in January 1969 for a period 
of two years.  A Department of Defense Form 214 (hereinafter 
DD 214) indicates that his term of service would have ended 
on January 9, 1971.  His records contain a DD 214 for the 
period of January 9, 1969 to November 21, 1969 which 
indicates that his active service through November 21, 1969 
was honorable and that the discharge was for the purpose of 
immediate reenlistment.  On November 22, 1969, the veteran 
enlisted for three years.  A VA Request for Information dated 
in June 1977 indicates that the veteran was not eligible for 
complete separation in November 1969.  Thus, since the 
veteran was discharged to reenlist in November 1969 prior to 
the date that he was eligible for complete separation, his 
discharge was conditional. 
 
The service department has certified that the veteran was 
inducted in January 1969 for two years, that he was not 
eligible for complete separation when discharged in November 
1969 and that he would have been eligible for complete 
separation in January 1971.  

The evidence of record reveals that the veteran had a period 
of being absent without leave (AWOL) from January 24 to 
February 7, 1970, a period of 15 days.  He received Article 
15 nonjudicial punishment for this offense.  The veteran had 
a second period of being AWOL from September 8 to September 
9, 1970, a period of one day.  Again he received Article 15 
nonjudicial punishment for this offense.

The veteran's second DD 214, dated February 1972 indicates 
that he had a third period of being AWOL from October 15 to 
November 3, 1970, a period of 19 days.  However, there is no 
indication in the record whether, or not the veteran received 
nonjudicial punishment for this offense.

The veteran's initial two year period of obligated service 
would have expired in January 1971.  Approximately seven 
months after this date, the veteran had a periods of being 
AWOL from August 4, to August 27, 1971, a period of 23 days; 
and from September 19 to September 24, 1971, a period of 5 
days.  As a result of these offenses he was tried and 
convicted at a Special Court Marital in November 1971.  He 
was sentenced to 30 days of hard labor with restriction to 
base.  Shortly thereafter, the veteran broke restriction and 
went AWOL on November 12, 1971 until January 20, 1972, a 
period of 69 days.  

In January 1972, Court Martial proceedings were initiated, 
but a request for discharge for the good of the service in 
lieu of trial which was approved and the veteran discharged 
from active service in February 1972.  The veteran was 
discharged from service in February 1972; his service was 
characterized as "under conditions other than honorable."  
Accordingly, prior determinations have held that the 
veteran's entire period of service has not been under 
conditions other than dishonorable and that the character of 
the appellant's service constitutes a bar to VA benefits.  38 
U.S.C.A. § 5303; 38 C.F.R. §§ 3.12, 3.13.  

A discharge to reenlist is a conditional discharge if it was 
issued during the Vietnam Era, prior to the date the person 
was eligible for discharge under the length of service 
system. 38 C.F.R. § 3.13(a); see also 38 U.S.C.A. § 101(18).  
Except as provided in 38 C.F.R. § 3.13(c), the entire period 
of service constitutes one period of service and entitlement 
will be determined by the character of the final termination 
of such period of service. 38 C.F.R. § 3.13(b).

Despite the fact that no unconditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military 
service when:  (1) the person served in the active military 
service for the period of time the person was obligated to 
serve at the time of entry into service; (2) the person was 
not discharged or released from such period at the time of 
completing that period of obligation due to an intervening 
enlistment or reenlistment; and (3) the person would have 
been eligible for a discharge or release under conditions 
other than dishonorable at that time except for the 
intervening enlistment or reenlistment. 38 C.F.R. § 3.13(c).

Although 38 C.F.R. § 3.313(a), (b) provide that a discharge 
for immediate reenlistment prior to the expiration of the 
full period of the initial enlistment constitutes a 
conditional discharge, and that continuous reenlistments of 
this type are to be considered a single continuous period of 
active service, 38 C.F.R. § 3.313(c) also provides that while 
no unconditional discharge may have been issued, a person 
will be considered to have been unconditionally discharged 
when he did in fact serve continuously for the period of time 
necessary to actually complete any initial enlistment, and 
the reason he was not then discharged was that he had already 
undertaken an additional or intervening enlistment, and there 
is no evidence showing that he was eligible for the receipt 
of a discharge under dishonorable conditions at the time that 
he became eligible for an unconditional discharge.  What this 
means is that although the general rule provides that 
continuous reenlistments, prior to expiration of the entire 
period of any given enlistment is generally to be considered 
as a single lengthy enlistment, an exception is provided when 
a person actually completes an entire period required by an 
initial enlistment, and there is not evidence of misconduct 
or other basis for the award of a discharge under conditions 
other than honorable during that enlistment period.

The RO has found that during service the veteran committed 
willful and persistent misconduct and that accordingly his 
other than honorable discharge in February 1972 should be 
characterized as dishonorable and apply to his entire service 
as on period.  See, 38 C.F.R. § 3.12(d).  The Board notes 
that the first offense ultimately leading to the veteran's 
punitive discharge was a long period of AWOL of over a month 
in length in August and September 1971.  For this offense he 
was convicted at a Special Court Marital and sentenced to 30 
days of hard labor with restriction to base.  The key 
offense, however, appears to be that the veteran flaunted the 
authority of the Court Martial and broke restriction in 
November 1971 and went AWOL until January 20, 1972, a period 
of 69 days.  The Board views these as serious offenses, but 
distinct to the second period of service.  

The evidence of record clearly shows that the veteran was 
inducted in January 1969 and was obligated to serve 2 years 
until January 1971.  The veteran did, in fact, serve until 
January 1971.  He reenlisted in November 1969 for a period of 
three years.  The evidence clearly shows that the veteran was 
separated in February 1972 with a character of discharge of 
"other than honorable" and that he accepted this discharge 
in lieu of trial by court martial.  The key question at issue 
is whether the veteran would have been discharged under 
conditions other than dishonorable in January 1971, but for 
the intervening three year reenlistment in November 1969.  
The record clearly establishes that, prior to January 1971, 
the veteran had three distinct and short periods of AWOL 
numbering 15 days, 1 day, and 19 days respectively.  The 
evidence also shows that he received Article 15 nonjudicial 
punishment for these offenses.  The question that therefore 
must be asked is whether a soldier who completed his 2 years 
of service in January 1971 and had three nonjudicial 
punishments on his record would have received a punitive 
discharge.  While reasonable minds may differ, the Board's 
experience is that the answer to this question is no.  The 
veteran under those circumstances would probably have 
received, at worst, a general discharge, and possibly even an 
honorable discharge.  

Applying the provisions of 38 C.F.R. § 3.13(c) to the 
objective evidence on file in the instant appeal leaves the 
Board to conclude that the veteran in this case should be 
credited with two separate periods of service for VA benefit 
purposes.  The initial period of service from January 1969 to 
January 1971 under which the veteran would have been 
unconditionally discharged with a character of service being 
other than dishonorable.  38 C.F.R. § 3.13 (c).  The second 
period of service is from January 1971 to February 1972 and 
was under dishonorable conditions.  38 C.F.R. § 3.12(d).  
Accordingly, VA benefits may be granted if they are based 
upon the first period of service.  

III.  Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service-connected disability to be a contributory cause 
of death it must have contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

In this case, the death certificate shows that the veteran 
died in June 1998, at the age of 49.  The immediate cause of 
death was listed as multiple myeloma. At the time of the 
veteran's death service connection was not in effect for any 
disability.

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disability that caused the veteran's death, namely multiple 
myeloma, may be service-connected.  The appellant 
specifically asserts that the veteran's fatal multiple 
myeloma was the result of exposure to Agent Orange during the 
active military service in Vietnam.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.

VA regulations provide that if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, 
presumptive service connection is warranted for multiple 
myeloma.  Presumptive service connection for this disorder as 
a result of Agent Orange exposure is warranted if the 
requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e)(2006).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002).  

The evidence of record clearly shows that the veteran served 
in combat in Vietnam from June 1969 to June 1970.  This is 
during his period of honorable service.  Accordingly, the 
veteran is presumed to have been exposed to Agent Orange 
during this period of service and presumptive service 
connection for multiple myeloma is warranted under 38 C.F.R. 
§ 3.309(e).  As such, service connection for the cause of the 
veteran's death is granted.  





ORDER

Service connection for the cause of the veteran's death is 
granted.




____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


